141 S.E.2d 632 (1965)
264 N.C. 401
George W. JONES, Employee,
v.
MYRTLE DESK COMPANY, Employer, and Liberty Mutual Insurance Company, Carrier.
No. 690.
Supreme Court of North Carolina.
May 5, 1965.
*633 C. T. Kennedy, Thomasville, and Haworth, Riggs, Kuhn & Haworth, High Point, for plaintiff.
Lovelace & Hardin, High Point, for defendants.
PER CURIAM.
Counsel for plaintiff has presented the contentions of his client, both as to the facts and law, with thoroughness, force and competency. These contentions have been fully considered in our review of the record. However, we find nothing which justifies a remand of the cause or a reversal of the judgment below. Review in Supreme Court is limited to questions of law and legal inference. The findings of fact of the Industrial Commission are conclusive on appeal when supported by competent evidence, even though there be evidence that would support findings to the contrary. The record in this case contains competent supporting evidence for each finding of fact. The findings are positive and cover all crucial facts upon which the right to compensation depends. The facts found support the conclusion that plaintiff's injury did not arise out of and in the course of his employment with defendant employer. Bell v. Dewey Brothers, Inc., 236 N.C. 280, 72 S.E.2d 680.
Affirmed.